DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
3.	Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive.
4.	The applicant alleges that according to claims 1, 18, and 19 the disengagement mechanism does not enable or disable movement of the first and second working arms, but controls what occurs when the first and second working arms are moved from open to closed positions, i.e. therapy signals (see applicant’s remarks, pg. 13).  However, claim 1 (and similarly claims 18 and 19) recites “the activation switch is depressed by the disengagement mechanism when the disengagement mechanism is in an engaged position by closing the first working arm and the second working arm together, sending a signal to the control unit, which in turns sends a therapy signal to the one or more electrodes”.  This recitation is interpreted as follows:

5.	Claim 1 goes on to recite “when the disengagement mechanism is in a disengagement position and the working arms are closed, the therapy signal is prevented…”).  This indicates that when the working arms are closed, the therapy signal is prevented.  
6.	The applicant then states that both Measamer U.S. 6,117,158 (herein referred to as “Measamer”) and Batross U.S. 2014/0005654 (herein referred to as “Batross”), which are relied upon to cure the deficiencies of Batchelor U.S. 2014/0246797 (herein referred to as “Batchelor”), fail to teach the limitations above.
7.	However, Measamer is relied upon to teach how the disengagement mechanism controls the movement of the first and second working arms (see previous office action, pages 3-4), as recited by claim 1 (see present claim 1, “…the disengagement mechanism is in an engaged position by closing the first working arms and the second working arm together…”).  Measamer is not relied upon to teach the signal being delivered or prevented by any mechanism.
8.	Batross is relied upon to teach the movement of the end effector being controlled by a switch (Batross, ref num 718), in which the switch may engage with another mechanism (Batross, ref num 722) in order to prevent a signal be transmitted throughout the device (Batross, para 0173 “”switch 718 provides a signal…switch 718 
9.	It is also noted that Batchelor does teach the first and second working arms being movable relative to one another (Batchelor, Fig. 1A and 2A), as well as a signal be transmitted to the end effector/electrodes of the instrument (Batchelor, para 0075) in which an activation circuit can prevent therapy currents from being provided to the arms of the instrument (para 0103 “the first switch state may prevent a therapy signal to be produces, prevent a therapy signal…from exiting a handpiece, prevent communication between the handpiece and the generator, or a combination thereof”).  Therefore, Batchelor already establishes that the therapy signal may be prevented or sent by structures and states of the handpiece.  Measamer and Batross are then relied upon to modify and expand off of this teaching.
.

Claim Rejections - 35 USC § 103
11.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Batchelor U.S. 2014/0276797 (herein referred to as “Batchelor”) and in view of Measamer U.S. 6,117,158 (herein referred to as “Measamer”) and Batross U.S. 2014/0005654 (herein referred to as “Batross”).
12.	Regarding Claims 1 and 18, Batchelor teaches an electrosurgical forceps (Fig. 1) comprising:	a pair of working arms (Fig. 1, ref num 6) comprising:
		A first working arm and a second working arm (Fig. 1, ref num 6 both arms are pictured), each of the first working arm and the second working arm having an inner surface (Fig. 1, ref num 6 inner surfaces of each);
		One or more electrodes located on the inner surface of the first working arm, the second working arm, or both (para 0119, “the working arms to move relative to each other while the housing covers the electrodes of the working arms”, Fig. 2A, ref num 28, “blade electrode”); and
	A selectively engageable activation system comprising:
		A control unit (para 0109 “the handpiece may be a body portion of the electrosurgical device, a portion between the two or more working arms, a connector 
	Wherein the first working arm and the second working arm are laterally movable relative to each other (Fig. 1A and 2A arms are open and closed, moving laterally to one another), sending a signal to the control unit, which in turn sends a therapy signal to the one or more electrodes (para 0075 “An electrosurgical therapy signal, when the activation circuit is in the second state, may exit the handpiece so that a therapy current extends from a blade electrode, between the first working arm and the second working arm, between the blade electrode and one or both of the working arms, or a combination thereof”) and the activation circuit can also prevent therapy currents from being provided to the working arms (para 0103).
	However, Batchelor fails to teach 	a disengagement mechanism; so that the activation switch is depressed by the disengagement mechanism when the disengagement mechanism is in an engaged position by closing the first working arm and the second working arm together, and Batchelor also fails to explicitly teach when the disengagement mechanism is in a disengagement position and the working arms are closed, the therapy signal is prevented from being sent from the control unit to the one or more electrodes.
	Measamer teaches a disengagement mechanism (ref num 120 “release trigger”) that when the activation switch (ref num 155 “locking tab”) is depressed by the disengagement mechanism (see Fig. 6, as the release trigger is pushed, it moves to depress the locking tab, in which the actuation member 105 can then be moved and the 
	Batross teaches a lockout mechanism in an electrosurgical device (see whole document).  The lockout mechanism (ref num 722) engages with a switch (ref num 718) in which the switch may prevent a signal from activating the device, leaving the lockout mechanism in the locked position (para 0173).  The switch prevents a signal from activating the device in order to prevent the end effort from extending beyond its maximum displacement for the proper treatment of the tissue This system provides the model in which the combination of the teachings from Batchelor where the therapy signal is prevented and the mechanical interaction of the disengagement mechanism to the actuation switch as taught by Measamer can be applied to the teachings of Batross.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Batchelor/Measamer and included the system as taught by Batross in which the lockout mechanism engages with a switch 

13.	Regarding Claim 2, Batchelor teaches a shuttle that moves between the engagement and disengagement positions (Fig. 1, ref num 20, can move between the two positions).
However, Batchelor fails to explicitly teach the disengagement mechanism which includes a shuttle which moves between the engagement position and the disengagement position.
	However, Measamer teaches the disengagement mechanism (ref num 120 “release trigger”) in which includes a shuttle (ref num 115 “releasable locking mechanism”) which moves between the engagement position and the disengagement position (Col. 6 lines 9-16 “The release trigger 120 is normally biased away from the handle body assembly 40 and alternate reciprocations of the release trigger 120 towards and away from the handle body assembly 40 locks and unlocks the releasable locking mechanism 115. The majority of the releasable locking mechanism 115 is located within the handle body assembly 40 and will be described in greater detail below”).  The shuttle acts to prevent movement of the actuation member when it is in the engaged position (Col. 6, lines 9-16).  When the releasable locking mechanism moves to the disengagement position, the locking tab moves to the disengagement position, then the actuation member has the ability to move the first and second working arms (Col. 6, lines 66-67 – Col. 7, lines 1-4).  This ability allows the physician control over grasping and manipulating the targeted tissue (Col. 6, lines 21-37).  Therefore, it 

14.	Regarding Claim 3, Batchelor fails to teach the disengagement mechanism includes a socket that receives the activation switch when the shuttle is in the disengagement position so that the activation switch is not actuated when the first working arm and second working arm are closed, and the socket, in the engagement position, is misaligned with the activation switch so that the activation switch is actuated when the first working arm and the second working arm are closed.
	However, Measamer teaches the disengagement mechanism (ref num 120) includes a socket (ref num 108, see in Fig. 14 and 15 that the activation switch 155 is coupled to the locking rod 108) that receives the activation switch (ref num 155 “locking tab”) when the shuttle is in the disengagement position (ref num 120, Fig. 14, it is in the disengagement position) so that the activation switch is not actuated (see Fig. 14, ref num 155 is not actuated) when the first and second working arm are closed (see Fig. 14), and the socket, in the engagement position, is misaligned with the activation switch so that the activation switch is actuated when the first working arm and second working arm are closed (see Fig. 15).  This mechanism allows the physician control over grasping and manipulating the targeted tissue (Col. 6, lines 21-37).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 

15.	Regarding Claim 9, Batchelor teaches the shuttle rotates between an engagement position and a disengagement position (para 0098, “shuttle may be moved by a sliding on a track” in order to engage or disengage).

16.	Regarding Claim 10, Batchelor teaches the shuttle translates between an engagement position and a disengagement position (para 0098, “shuttle may be moved by a sliding on a track” in order to engage or disengage).

17.	Regarding Claim 11, Batchelor teaches the shuttle in the disengagement position exposes one or more exterior activation buttons (para 0098, “the shuttle may be moved by sliding on a track”) and the shuttle in the engagement position covers the exterior activation buttons (para 0098, “the shuttle may be a shield that covers the activation buttons that are not in use so that one or more of the activation buttons are protected from contact”).

18.	Regarding Claim 12, Batchelor teaches the exterior activation buttons when depressed, send one or more therapy currents through the first working arm, second working arm, or both (para 0005, “a first electrical configuration so that the 

19.	Regarding Claim 13, Batchelor teaches a blade (Fig. 2A, ref num 26, “blade electrode” para 0120).

20.	Regarding Claim 14, Batchelor teaches the blade is connected to a shuttle (Fig. 8, ref nums 20 & 26), and the blade in the engagement position is not exposed, and in the disengagement position the blade is extended beyond the first working arm and second working arm (Figs. 1 & 2 where the blade is not extended then extended beyond the arms).

21.	Regarding Claim 15, Batchelor teaches the blade has an electrode (Fig. 2A, ref num 26, “blade electrode”, para 0120).

22.	Regarding Claim 16, Batchelor teaches the shuttle in the disengagement position exposes one or more exterior activation buttons (para 0098, “for example, when the electrosurgical device is configured for bipolar use the shuttle may cover the monopolar activation buttons and expose the bipolar activation buttons or vice versa”), that when depressed send one or more therapy currents through the first working arm, the second working arm, the blade, or a combination thereof (para 0005) and the shuttle in the engagement position covers the one or more exterior activation buttons (para 0098 

23.	Regarding Claim 17, Batchelor teaches the one or more exterior activation buttons are depressed (para 0120 “the monopolar activation button is pressed”), one or more therapy currents are sent between the blade and a remote electrode (para 0079, “a return electrode that may be located at another location outside of the hand held portion of the electrosurgical device”; para 0120 “when the monopolar activation button is pressed power travels from the blade electrode to a return electrode”).

24.	Regarding Claim 19, Batchelor teaches an electrosurgical forceps (Fig. 1) comprising:	a pair of working arms (Fig. 1, ref num 6) comprising:
		A first working arm and a second working arm (Fig. 1, ref num 6 both arms are pictured), each of the first working arm and the second working arm having an inner surface (Fig. 1, ref num 6 inner surfaces of each);
		One or more electrodes located on the inner surface of the first working arm, the second working arm, or both (para 0119, “the working arms to move relative to each other while the housing covers the electrodes of the working arms”, Fig. 2A, ref num 28, “blade electrode”); and
	A selectively engageable activation system comprising:

	Wherein the first working arm and the second working arm are laterally movable relative to each other (Fig. 1A and 2A arms are open and closed, moving laterally to one another), sending a signal to the control unit, which in turn sends a therapy signal to the one or more electrodes (para 0075 “An electrosurgical therapy signal, when the activation circuit is in the second state, may exit the handpiece so that a therapy current extends from a blade electrode, between the first working arm and the second working arm, between the blade electrode and one or both of the working arms, or a combination thereof”) and the activation circuit can also prevent therapy currents from being provided to the working arms (para 0103).
	However, Batchelor fails to teach 	a disengagement mechanism; so that the activation switch is depressed by the disengagement mechanism when the disengagement mechanism is in an engaged position by closing the first working arm and the second working arm together, the disengagement mechanism including at least one of a socket, an anvil surface, or a leaf spring, and Batchelor also fails to explicitly teach when the disengagement mechanism is in a disengagement position and the working arms are closed, the therapy signal is prevented from being sent from the control unit to the one or more electrodes.

	Measamer also teaches the disengagement mechanism (ref num 120) includes a socket (ref num 108, see in Fig. 14 and 15 that the activation switch 155 is coupled to the locking rod 108) that receives the activation switch (ref num 155 “locking tab”) when the shuttle is in the disengagement position (ref num 120, Fig. 14, it is in the disengagement position) so that the activation switch is not actuated (see Fig. 14, ref num 155 is not actuated) when the first and second working arm are closed (see Fig. 14), and the socket, in the engagement position, is misaligned with the activation switch so that the activation switch is actuated when the first working arm and second working 
	Batross teaches a lockout mechanism in an electrosurgical device (see whole document).  The lockout mechanism (ref num 722) engages with a switch (ref num 718) in which the switch may prevent a signal from activating the device, leaving the lockout mechanism in the locked position (para 0173).  The switch prevents a signal from activating the device in order to prevent the end effort from extending beyond its maximum displacement for the proper treatment of the tissue This system provides the model in which the combination of the teachings from Batchelor where the therapy signal is prevented and the mechanical interaction of the disengagement mechanism to the actuation switch as taught by Measamer can be applied to the teachings of Batross.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Batchelor/Measamer and included the system as taught by Batross in which the lockout mechanism engages with a switch which prevents a signal from activating the device in order to prevent the end effort from extending beyond its maximum displacement for the proper treatment of the tissue.

s 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Batchelor, Measamer, and Batross, and in view of Deville U.S. 2009/0171354 (herein referred to as “Deville”).
26.	Regarding Claim 4, Batchelor as modified teaches the disengagement mechanism (see Claim 1 rejection, Measamer).
	However, Batchelor as modified fails to teach an anvil surface that is aligned with the activation switch in the engagement position so that the activation switch is actuated by the anvil surface when the first working arm and the second working arm are closed, and the anvil surface in the disengagement position is misaligned with the activation switch so the activation switch is not actuated when the first working arm and second working arm are closed.
Deville teaches an anvil surface (para 0043, “a jaw fixedly coupled to the shaft and an anvil pivotally coupled to the shaft and controlled by the jaw closing device”).  It is also taught that the jaws can be pivotable co-dependently or independently of one another while the blade-firing device is connected from the handle to the end effector through the shaft that contains the anvil surface.  This carries out the articulation of cutting when the firing device is actuated. Since the shaft moves in response to the actuation, and the anvil surface is coupled to the shaft, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Batchelor in order to have the anvil surface that Deville teaches in order to actuate or not actuate the first and second working arms.


Batchelor fails to teach a socket that allows for the activation switch to fit into the socket such that the switch is free from actuation when the first working arm and second working arm are closed as well as teach an anvil surface included in the disengagement mechanism, the activation switch is aligned with the anvil surface, so that the activation switch is actuated by the anvil surface when the first working arm and the second working arm are closed.
	However, Measamer teaches the disengagement mechanism (ref num 120) includes a socket (ref num 108, see in Fig. 14 and 15 that the activation switch 155 is coupled to the locking rod 108) that receives the activation switch (ref num 155 “locking tab”) when the shuttle is in the disengagement position (ref num 120, Fig. 14, it is in the disengagement position) so that the activation switch is not actuated (see Fig. 14, ref num 155 is not actuated) when the first and second working arm are closed (see Fig. 14), and the socket, in the engagement position, is misaligned with the activation switch so that the activation switch is actuated when the first working arm and second working arm are closed (see Fig. 15).  This mechanism allows the physician control over grasping and manipulating the targeted tissue (Col. 6, lines 21-37).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Batchelor and included the disengagement 
Deville teaches an anvil surface (para 0043, “a jaw fixedly coupled to the shaft and an anvil pivotally coupled to the shaft and controlled by the jaw closing device”).  It is also taught that the jaws can be pivotable co-dependently or independently of one another while the blade-firing device is connected from the handle to the end effector through the shaft that contains the anvil surface.  This carries out the articulation of cutting when the firing device is actuated. Since the shaft moves in response to the actuation, and the anvil surface is coupled to the shaft, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Batchelor in order to have the anvil surface that Deville teaches in order to actuate or not actuate the first and second working arms.

28.	Regarding Claim 8, Batchelor teaches the activation switch is carried on the shuttle (para 0098, “when the shuttle is moved a portion of the shuttle may extend under one or more of the one or more activation buttons so that the user is unable to depress the button to provide power”).
	
29.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Batchelor, Measamer, and Batross, and in view of Allen IV 2013/0178852 (herein referred to as “Allen IV”).

However, Batchelor fails to teach a leaf spring that deflects actuating the activation switch when the arms are closed, as well as being free from actuating the activation switch.
Allen IV teaches the disengagement mechanism includes a leaf spring (Figs 20 & 21 ref num 2370 “leaf spring”) in contact with the activation switch, so when the shuttle is in the engagement position the leaf spring deflects, actuating the activation switch when the first working arm and second working arm are closed, and when the shuttle is in the disengagement position the leaf spring is free from actuating the activation switch, when the first working arm and second working arm are closed.  The leaf spring is used to generate closing or clamping force for the jaw members (para 0077), which allows them to be transitioned into different positions due to actuation (para 0077).  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Batchelor in order to include the leaf spring in the disengagement mechanism as taught by Allen IV in order to actuate different positions of the working arms for treatment.

31.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Batchelor, Measamer, and Batross, and in view of Dumbauld 2007/0078456 (herein referred to as “Dumbauld”).

However, Batchelor fails to teach an activation switch guard that aligns with the activation switch and obstructs the activation switch from being depressed when the first working arm and second working arm are closed, as well as fails to teach when the activation switch guard is misaligned with the activation switch, allowing the activation switch to be actuated when the first working arm and second working arm are closed.
Dumbauld teaches an activation switch guard (Fig. 14, switch lockout mechanism 255) which is configured to prevent activation of switches (250 and 260, para 0121).  The lockout mechanism is also configured to be selectively moveable where it can prevent one or more switches from being actuated, or allow them to be activated (para 0121).  The purpose of the activation switch guard, or lockout, is to prevent premature actuation of the knife assembly, so that when the knife mechanism is engaged, it separates the tissue as desired (para 0085).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Batchelor to include an activation switch guard as taught by Dumbauld in order to aid in the timely actuation of the knife mechanism.

Conclusion
33.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

34.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794